DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 19 objected to because of the following informalities:  
Claim 19 recites “a set of filaments including in the package having a length between 1.00 to 7.00 mm in length and 0.01 dtex to 8.00 dtex in width.”  It would appear claim 19 should recite ‘a set of filaments included in the package having a length between 1.00 to 7.00 mm in length and 0.01 dtex to 8.00 dtex in width’.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 14, and 19 recite “a package comprising filter material having a thickness in a range of 0.15 mm to 0.30 mm” and that the “a filter material . . . comprises filaments having a greater than 20 mm diameter”.  
Claim 19 recites “a set of filaments including in the package having a length between 1.00 to 7.00 mm in length and 0.01 dtex to 8.00 dtex in width”.  
The specification discloses “the packaging material can be composed of a biodegradable paper having filaments.  The filaments can be approximately 1.00 to 7.00 mm in length and 0.01 dtex to 8.00 dtex in width in a non-woven arrangement and/or mesh structure. The filaments can be greater than 20.00 mm in diameter” (paragraph [0028]).  The specification fails to disclose how a filter paper having a thickness in a range of 0.15 mm (150 microns) to 0.30 mm (300 microns) could comprise filaments, that is fibers, that would have a diameter of greater than 20 mm (20,000 microns).  The specification also fails to disclose how the term “dtex” would indicate a width or to redefine the term from its common and customary meaning which is: the weight in grams of 10 kilometers of a fiber.
Test of Enablement
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). MPEP 2164.01. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976).
Undue Experimentation Factors
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These Wands factors include, but are not limited to:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and 
(H)     The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The breadth of the claims
The claims are directed to a biodegradable refreshment condiment system comprising a package comprising filter material and recite several limitations regarding the filter material.
The nature of the invention
The invention is drawn to a biodegradable refreshment condiment system having a package comprising a filter paper which package could contain one or more items within the package.  The claims further recite limitations regarding the packaging material of the one or more items.
The state of the prior art and the level of one of ordinary skill
The prior art recognizes that a refreshment condiment system could contain one or more items with which to prepare/enhance a refreshment, i.e. a beverage.  See for example Rondia US 2012/0148710 who discloses a refreshment condiment system comprising a package comprising a condiment and a stirring stick (paragraph [0005] and [0027]).  The prior art also recognizes that filter paper would be made of cellulose which would be biodegradable (filter paper page 6, paragraph 1).  
Regarding paper and fiber sizes the prior art discloses that pulpwood, from which a filter material, that is filter paper, would be manufactured, would have filaments ranging from 1.8 mm to 6.1 mm in length and diameters ranging from 20 µm to 65 µm (Smook, page 19, table 2-4).
Regarding the term “dtex” (also referred to as decitex), the accepted meaning is “a unit for expressing linear density, equal to the weight in grams of 10 kilometers of yarn, filament, fiber or other textile strand.” (Complete Textile Glossary, page 43 and 158).
The level of predictability in the art
Based on the information found in the prior art the ordinarily skilled artisan would not be able to find a filter material having a thickness of 0.15 – 0.30 mm with a filament, i.e. fiber, diameter of 20 mm, nor would the ordinarily skilled artisan be able to determine what linear unit of length would be described by the term dtex as used by the applicant based on the fact that the term dtex represents a unit of linear density in grams of a 10 kilometer length of a filament/fiber and not a unit of length.
The amount of direction provided by the inventor
Whilst the claims are directed to a biodegradable refreshment condiment system the specification does not provide any information as to how a filter material from which the package would be made could have a thickness of only 0.15 – 0.30 mm but a filament, i.e. a fiber diameter of greater than 20 mm.
The specification uses the term dtex as a width but does not redefine the term dtex such that the ordinarily skilled artisan would be able to meaningfully understand what that would represent in terms of a unit of length.
The existence of working examples
The specification does not provide any examples commensurate in scope with the claimed invention but merely recites the same limitations that appear in the claims with respect to thickness and filament diameter of the filter material and the width of a set of filaments.
Summary
A biodegradable refreshment condiment system may comprise a filter material, an interior space defined in the package, and the space may hold condiment items but as evidenced by the prior art, the filter material as claimed would not exist in a form that the ordinarily skilled artisan would be able to procure.  Further, the inventor has provided no source for the claimed filter material and based on the content of the disclosure the ordinarily skilled artisan would not understand the required fiber width in any meaningful way.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14, and 19, it is unclear if the “a filter material” recited in line 9 of claims 1 and 14 and line 11 of claim 19 is the same “filter material” recited in line 2 of each respective claim.
Claims 1, 14, and 19 recite “a package comprising filter material having a thickness in a range of 0.15 mm to 0.30 mm” while also reciting the “filter material that comprises filaments having a greater than 20 mm diameter”.  It is unknown how the filter material would have a thickness of between 0.15 mm and 0.30 mm if the filaments from which the filter material would be made would have a greater than 20 mm diameter.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “dtex” in claim 19 is used by the claim to mean “width,” while the accepted meaning is “a unit for expressing linear density, equal to the weight in grams of 10 kilometers of yarn, filament, fiber or other textile strand.” (Complete Textile Glossary, page 43 and 158).  The term is indefinite because the specification does not clearly redefine the term.
Claims 2 – 13, 15 – 18, and 20 are rejected by virtue of their dependence on a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        16 June 2022


/VIREN A THAKUR/Primary Examiner, Art Unit 1792